Citation Nr: 9904954	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability resulting from VA 
hospitalization or medical or surgical treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from January 1963 to November 
1966.

He has been afforded inpatient substance abuse treatment at 
VA medical centers on several occasions, including one that 
began in April 1979.  During that period of hospitalization, 
he sustained a comminuted fracture of the right clavicle 
while playing baseball.  In April 1994, the veteran claimed 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right shoulder disability resulting from that 
April 1979 VA hospitalization.  This appeal arises from a May 
1995 rating decision of the Boston, Massachusetts, Regional 
Office (RO) that denied the claim.

The Board of Veterans' Appeals (Board) notes that the veteran 
claimed entitlement to a permanent and total disability 
rating for pension purposes in an October 1993 VA Form 526.  
That claim does not appear to have been addressed, and it is 
referred to the RO for appropriate action.


REMAND

Though the Board does not render a final decision at this 
time, significant recent changes in the law applicable to 
claims pursuant to 38 U.S.C.A. § 1151 warrant some discussion 
here.  The statute provides that, when a veteran suffers 
additional disability or death as a result of VA 
hospitalization or medical or surgical treatment, and not as 
a result of the veteran's own willful misconduct or failure 
to follow instructions, then compensation, including 
disability, death, or dependency and indemnity compensation, 
is awarded in the same manner as if the additional disability 
or death were service connected.  See also 38 C.F.R. 
§§ 3.358(a), 3.800(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim is based is compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  38 C.F.R. § 3.358(b)(1).  The additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
additional disability or death occurred will not suffice to 
make it compensable.  38 C.F.R. § 3.358(c)(1), (2).

Compensation is not payable if the proximate cause of the 
additional disability or death was the veteran's willful 
misconduct or failure to follow instructions, unless the 
veteran was incompetent at the time the injury that caused 
the additional disability or death was sustained.  38 C.F.R. 
§ 3.358(c)(4).  In addition, compensation is not payable if 
additional disability or death was a result of the natural 
progress of the injury or disease for which the veteran was 
hospitalized or treated.  38 C.F.R. § 3.358(b)(2).  Finally, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those that are certain or intended to 
result from the hospitalization or medical or surgical 
treatment.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, that the treatment would, in fact, be 
administered.  38 C.F.R. § 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

In this case, the veteran contends that, in April 1979, while 
hospitalized at a VA medical center, he was required by a 
psychologist to play baseball, during which he collided with 
a first baseman and broke his right collar bone.  A May 1979 
VA hospital summary shows that, while playing baseball, the 
veteran collided with another person and sustained a 
comminuted fracture of the midportion of the right clavicle, 
with some overriding of fragments but with no angulation.

Compensation is not payable for additional disability or 
death resulting from an injury sustained while using 
recreational facilities or equipment provided by a VA medical 
center merely as a service to patients.  However, if 
recreational activity was required or encouraged by VA as 
part of a treatment program, if the recreational activity 
furthered the goals of treatment that prompted the 
hospitalization, or if VA managed or controlled the 
recreational activity, then the recreational activity would 
generally be considered a condition of hospitalization, and 
any disability resulting therefrom would be compensable.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997).

In November 1982, the veteran complained of pain in the area 
of the 1979 right clavicular fracture.  X-rays revealed 
malunion or nonunion at the fracture site.  Such a finding 
may have constituted additional disability in 1982.  However, 
there is no medical evidence in the claims file regarding the 
current condition of the veteran's right clavicle, nor is 
there any evidence that its current condition is disabling. 

We recognize that the Court has ruled that a claimant under 
the provisions of 38 U.S.C.A. § 1151 must submit sufficient 
evidence to make a claim well grounded.  Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992); Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).  Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence that 
there is present disability which resulted from VA 
hospitalization, examination, or treatment.  While the Board 
does not prejudge the issue of well-groundedness in this 
case, given the sequence of events described above, we 
believe the record requires that the Secretary do more to 
develop this claim in order to extend every consideration to 
the veteran's assertion that there is residual disability 
resulting from the injury in 1979.  See Robinette v. Brown, 8 
Vet.App. 69, 80 (1995), holding that VA is obligated to 
attempt to secure evidence which the agency is aware exists 
and which might serve to well ground a claim.  See also 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
for right shoulder disability since 1979.  
Thereafter, the RO should obtain legible 
copies of all such records that have not 
already been obtained.

2.  Upon completion of the development in 
paragraph 1, above, the veteran should be 
afforded a VA examination to determine the 
current nature and extent of disability 
attributable to the 1979 right clavicle 
fracture.  The examiner should review the 
claims file prior to the examination.  All 
indicated tests should be conducted.  The 
range of motion of the right shoulder should 
be evaluated and the examiner should determine 
whether it is likely that flare-ups of the 
disorder cause limitation of motion and 
whether use causes weakened movement, excess 
fatigability, or incoordination of the right 
shoulder.  If feasible, these determinations 
should be expressed in terms of the degree of 
additional loss of range of motion beyond that 
observed on the day of the examination.  If 
the aforementioned determinations cannot be 
made, or if they cannot be expressed in terms 
of the degree of additional loss of range of 
motion, or if the right clavicular fracture 
does not cause any loss of range of motion or 
other disability of the shoulder, the examiner 
should so state for the record.  All 
functional limitations of the disability 
attributable to the right clavicle fracture 
must be fully described, and the factors upon 
which the medical opinion is based must be set 
forth in the report.

3.  After the foregoing actions have been 
taken, the RO should review the file to ensure 
completion of the required development.  When 
the required development has been completed, 
and all evidence obtained has been associated 
with the file, the RO should review the claim.  
If the decision remains adverse to the veteran 
in any way, he and his representative should 
be furnished with a Supplemental Statement of 
the Case and afforded a reasonable opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


